 Case 8:21-bk-10525-ES       Doc 120 Filed 05/18/21 Entered 05/18/21 16:04:23   Desc
                              Main Document     Page 1 of 7


1    Peter F. Jazayeri (SBN 199626)
     JAZ, A PROFESSIONAL LEGAL CORPORATION
2    peter@jaz-law.com
     1100 Glendon Avenue, Suite 1500
3    Los Angeles, CA 90024
     Telephone: 310.853-2529
4    Facsimile:     310.388.0664

5    Proposed Attorneys for State Court Receiver
     CORDES & COMPANY, LLC THROUGH
6    AND BY BELLANN RAILE

7

8                             UNITED STATES BANKRUPTCY COURT

9                 CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

10   In re                                         Case No. 8:21-bk-10525-ES
11   THE SOURCE HOTEL, LLC,                        Chapter 11
12                               Debtor.           FURTHER STIPULATION AMONG
                                                   DEBTOR AND STATE COURT
13                                                 RECEIVER REGARDING STATE COURT
                                                   RECEIVER’S MOTION FOR RELIEF
14                                                 FROM AUTOMATIC STAY (ACTION IN
                                                   NON-BANKRUPTCY FORUM)
15

16                                                 DATE: 5/20/2021
                                                   TIME: 10:00 am
17                                                 PLACE: Courtroom 5A
18
                                                   [RELATES TO DOCKET NO. 101]
19

20

21

22

23

24

25

26

27

28


      FURTHER STIPULATION AMONG DEBTOR AND STATE COURT RECEIVER REGARDING STATE COURT
      RECEIVER’S MOTION FOR RELIEF FROM AUTOMATIC STAY (ACTION IN NON-BANKRUPTCY FORUM)
 Case 8:21-bk-10525-ES        Doc 120 Filed 05/18/21 Entered 05/18/21 16:04:23              Desc
                               Main Document     Page 2 of 7



1           Debtor The Source Hotel, LLC (“Debtor”), and State Court Receiver Cordes & Company,

2    LLC through and by Bellann Raile (“Receiver”), through and by their attorneys of record stipulate as

3    follows:

4           1.      On or about February 8, 2021, Creditor Shady Bird Lending, LLC filed its complaint

5    against the Debtor in the Superior Court of California, County of Orange (the “State Court”),

6    commencing Case No. 30-2021-01183489-CU-OR-CJC (the “State Court Action”).

7           2.      On February 17, 2021, the State Court entered an Order granting an Ex Parte Order

8    Appointing Receiver and Order To Show Cause And Temporary Restraining Order—Rents, Issues,
9    and Profits (“Receivership Order”), pursuant to which Receiver was appointed, and a receivership
10   estate was created.
11          3.      On or about, February 26, 2021, the Debtor filed a voluntary petition under Chapter
12   11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
13   Court for the Central District of California, Santa Ana Division (the “Bankruptcy Court”) as Case
14   No. 8:21-bk-10525-ES (the “Bankruptcy Case”).
15          4.      On or about March 25, 2021, Shady Bird filed a Motion for Order Excusing State
16   Court Receiver From Turnover of the Assets Pursuant to Bankruptcy Code section 543 in the
17   Bankruptcy Case (the “Excuse Turnover Motion”) [Docket No. 51]. The Debtor filed an Opposition
18   to the Excuse Turnover Motion and supporting declarations [Docket Nos. 65-66], and Shady Bird

19   filed a reply and supporting declaration [Docket No. 72]. Following a hearing on April 15, 2021,

20   the Excuse Turnover Motion was granted on an interim basis and continued to June 3, 2021 at 2:00

21   p.m.

22          5.      On April 28, 2021, Shady Bird, the Debtor and the Receiver entered into a Stipulation

23   Among Debtor, Receiver and Creditor Shady Bird Lending, LLC Authorizing Receiver To Employ

24   Attorney And To Obtain Relief From Stay For The Limited Purpose of Authorizing Receiver To

25   Seek Approval From State Court To Retain Receivership Counsel (the “Stipulation”).              The

26   Stipulation was filed on the same day as Docket No. 100, along with a Notice of Motion and Motion

27   for Relief From the Automatic Stay Under 11 U.S.C. § 362 (with supporting declarations (Action in

28
                                                      2
      FURTHER STIPULATION AMONG DEBTOR AND STATE COURT RECEIVER REGARDING STATE COURT
      RECEIVER’S MOTION FOR RELIEF FROM AUTOMATIC STAY (ACTION IN NON-BANKRUPTCY FORUM)
 Case 8:21-bk-10525-ES        Doc 120 Filed 05/18/21 Entered 05/18/21 16:04:23                Desc
                               Main Document     Page 3 of 7



1    Non-Bankruptcy Forum) (the “RFS Motion”) as Docket No. 101, and a Supplemental Notice of

2    Hearing To Be Held Remotely Using ZoomGov Audio and Video (“Supplemental Notice”, together

3    with the Stipulation, and RFS Motion, the “Motion Documents”) as Docket No. 102, with a hearing

4    set for May 20, 2021 at 10:00 a.m.

5           6.      The Motion Papers were served on the NEF list electronically, the top 20 creditors list

6    filed pursuant to Federal Rule of Bankruptcy Procedure 1007(d) by first class mail, the Debtor by

7    first class mail, and Judge Smith by overnight delivery. The proof of service for the Motion Papers

8    states that the Debtor was served by U.S. Mail as follows: “The Source Hotel (Debtor) 6988 Beach
9    Boulevard, Suite B-215, Buena Park, CA 90621.” Inadvertently, the proof of service did not identify
10   the Debtor’s officer, managing agent, or other agent.
11          7.      On May 18, 2021, Peter Jazayeri, proposed counsel for the Receiver reviewed the
12   tentative ruling for the RFS Motion that was posted on the Court’s website. The Court’s tentative
13   ruling states that it will “Continue hearing to June 10, 2021 at 10:00 a.m. to allow Movant to correct
14   service issue: Debtor was not served in accordance with FRBP 7004(b)(3) as required by FRBP
15   9014 for contested matters as this one. Tentative Ruling for 6/10/21 Hearing: Grant motion with
16   4001(a)(3) waiver if unopposed.” (the “Tentative Ruling”).
17          8.      Proposed counsel for the Receiver then contacted the Debtor’s counsel, Juliet Oh, to
18   discuss the Tentative Ruling. Ms. Oh informed the Receiver’s proposed counsel that she could not

19   appear at the May 20, 2021 due to another matter. However, the Debtor, through its counsel, agreed

20   to enter into this Stipulation to request that the Court grant the RFS Motion at the hearing on May

21   20, 2021, notwithstanding any defect in the service of the RFS Motion on the Debtor, as the Debtor

22   and its counsel received timely service of Motion Papers and waives any argument concerning

23   defective service of such Motion Papers, the Debtor has stipulated to the relief sought in the RFS

24   Motion, and the Debtor does not oppose the relief sought in the RFS Motion.

25           The Receiver respectfully submits that her failure to identify a managing agent for the

26   Debtor on the proof of service for the Motion Papers was inadvertent, that the Debtor and its counsel

27   did, in fact, receive timely service of the Motion Papers, that the Receiver requires Court-approved

28
                                                       3
      FURTHER STIPULATION AMONG DEBTOR AND STATE COURT RECEIVER REGARDING STATE COURT
      RECEIVER’S MOTION FOR RELIEF FROM AUTOMATIC STAY (ACTION IN NON-BANKRUPTCY FORUM)
 Case 8:21-bk-10525-ES         Doc 120 Filed 05/18/21 Entered 05/18/21 16:04:23               Desc
                                Main Document     Page 4 of 7



1    counsel for the June 3, 2021 Excuse Turnover Motion hearing and matters related thereto, and

2    therefore requests that the Court grant the RFS Motion at the hearing on May 20, 2021.

3           WHEREFORE, based on the foregoing paragraphs, the Debtor and Receiver respectfully

4    request that the Court enter an order:

5           (i)     approving the Stipulation and granting the RFS Motion at the hearing on May 20,

6    2021; and

7           (ii)    granting such other and further relief as the Court deems just and appropriate under

8    the circumstances.
9

10   DATED: May 18, 2021                      JAZ, A PROFESSIONAL LEGAL CORPORATION
11

12                                            By:
                                                  Peter F. Jazayeri
13                                            Proposed Attorneys for State Court Receiver
                                              CORDES & COMPANY, LLC BY AND THROUGH
14                                            BELLANN RAILE
15

16
     DATED: May 18, 2021                      CORDES & COMPANY, LLC BY AND
17                                            THROUGH BELLANN RAILE
18

19                                            By:
                                                   Bellann Raile
20                                            State Court Receiver
21   DATED: May 18, 2021                      LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
22

23

24                                            By:
                                                  Juliet Y. Oh
25
                                              Attorneys for Debtor
26                                            THE SOURCE HOTEL, LLC

27

28
                                                       4
      FURTHER STIPULATION AMONG DEBTOR AND STATE COURT RECEIVER REGARDING STATE COURT
      RECEIVER’S MOTION FOR RELIEF FROM AUTOMATIC STAY (ACTION IN NON-BANKRUPTCY FORUM)
        Case 8:21-bk-10525-ES                     Doc 120 Filed 05/18/21 Entered 05/18/21 16:04:23                                      Desc
                                                   Main Document     Page 5 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is: 1100 Glendon Avenue, Suite 1500, Los Angeles, CA 90024.

A true and correct copy of the foregoing document entitled (specify): FURTHER STIPULATION AMONG
DEBTOR AND STATE COURT RECEIVER REGARDING STATE COURT RECEIVER’S MOTION FOR
RELIEF FROM AUTOMATIC STAY (ACTION IN NON-BANKRUPTCY FORUM) will be served or was served
(a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
document. On May 18, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
the email addresses stated below:

                                                             Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On May 18, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

                                                                                  Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on May 18,
2021, I served the following persons and/or entities by personal delivery, overnight mail service, or (for those
who consented in writing to such service method), by facsimile transmission and/or email as follows. Listing
the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.


                                                                                  Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 18, 2021                                       Toni Gesin
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                               F 9013-3.1.PROOF.SERVICE
        Case 8:21-bk-10525-ES                     Doc 120 Filed 05/18/21 Entered 05/18/21 16:04:23                                      Desc
                                                   Main Document     Page 6 of 7


                                      ATTACHMENT TO F 9013-3.1.PROOF.SERVICE

Via NEF
   • Attorney for Debtor: Ron Bender        rb@lnbyb.com
   • Christopher G. Cardinale      ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
   • Michael G Fletcher     mfletcher@frandzel.com, sking@frandzel.com
   • Amir Gamliel    amir-gamliel-9554@ecf.pacerpro.com,
      cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
   • Robert P Goe     kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
   • Attorney for U.S. Trustee: Nancy S Goldenberg        nancy.goldenberg@usdoj.gov
   • Attorney for Receiver in State Court: Peter F Jazayeri     peter@jaz-law.com
   • Attorney for Shady Bird: Daniel A Lev      dlev@sulmeyerlaw.com,
      ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
   • Grant A Nigolian    grant@gnpclaw.com, process@gnpclaw.com;grant.nigolian@gmail.com
   • Attorney for Debtor: Juliet Y Oh     jyo@lnbrb.com, jyo@lnbrb.com
   • Ho-El Park    hpark@hparklaw.com
   • Attorney for Shady Bird: Ronald N Richards       ron@ronaldrichards.com,
      morani@ronaldrichards.com
    •   United States Trustee (SA):                       ustpregion16.sa.ecf@usdoj.gov

Via U.S. Mail

  The Source Hotel, LLC (Debtor)                                               Ted Sul (Creditor)
  Attn: Donald Chae (Manager, President,                                       Newgens, Inc.
  Authorized Agent)                                                            14241 Foster Road
  6988 Beach Boulevard, Suite B-215                                            La Mirada, CA 90638
  Buena Park, CA 90621

  Rachel Castro (Creditor)                                                     Solid Construction Company, Inc. (Creditor)
  Cabrillo Hoist                                                               883 Crenshaw Blvd.
  P.O. Box 3179                                                                Los Angeles, CA 90005
  Rancho Cucamonga, CA 91729
  WESCO Distribution, Inc. (Creditor)                                          Harbor All Glass & Mirror, Inc. (Creditor)
  6251 Knott Ave.                                                              1926 Placentia Ave.
  Buena Park, CA 90620                                                         Costa Mesa, CA 92627

  Edward Riggs (Creditor)                                                      Ace Tek Roofing Co. (Creditor)
  Diablo Consulting                                                            747 S. Ardmore Ave., Ste. 405
  13200 Crossroads Parkway N, Ste. 115                                         Los Angeles, CA 90005
  City of Industry, CA 91746

  Briana Ochoa (Creditor)                                                      Evergreen Electric Construction, Inc. (Creditor)
  Morrow Meadows                                                               629 Grove View Lane
  231 Benton Court                                                             La Canada, CA 91011
  City of Industry, CA 91789

  Steve Ruck (Creditor)                                                        Stumbaugh & Associates, Inc. (Creditor)
  Chefs Toys                                                                   3303 N. San Fernando Blvd.
  18430 Pacific Street                                                         Burbank, CA 91504
  Fountain Valley, CA 92708
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                               F 9013-3.1.PROOF.SERVICE
        Case 8:21-bk-10525-ES                     Doc 120 Filed 05/18/21 Entered 05/18/21 16:04:23                                      Desc
                                                   Main Document     Page 7 of 7



  HBA Procurement, Inc. (Creditor)                                             Roger J. Fugit (Creditor)
  3216 Nebraska Ave.                                                           OJ Insulation LP
  Santa Monica, CA 90404                                                       600 S. Vicent Ave.
                                                                               Azusa, CA 91702

  DKY Architects (Creditor)                                                    Dooman Jun (Creditor)
  15375 Barranca Parkway, Suite A-210                                          Master Glass
  Irvine, CA 92618                                                             2225 W. Pico Blvd., Unit C
                                                                               Los Angeles, CA 90006

  Cecilia Dinh (Creditor)                                                      L2 Specialties (Creditor)
  Universal Flooring Systems                                                   3613 W. Macarthur Blvd., #611
  15573 Commerce Lane                                                          Santa Ana, CA 92704
  Huntington Beach, CA 92649

  Ficcadenti Waggoner (Creditor)                                               Retrolock Corporation (Creditor)
  16969 Von Karman Ave., Ste. 240                                              17915 Railroad St.
  Irvine, CA 92606                                                             City of Industry, CA 91748

  American Engineering Laboratories, Inc. (Creditor)                           Christopher G. Cardinale
  P.O. Box 1816                                                                Alvarez-Glasman & Colvin
  Whittier, CA 90609                                                           13181 Crossroads Pkwy N, Ste 400
                                                                               City of Industry, CA 91746

Via Overnight Delivery

Honorable Erithe A. Smith
US Bankruptcy Court – Santa Ana Division
Ronald Reagan Federal Building
411 West 4th Street, #5040
Santa Ana, CA 92701




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                               F 9013-3.1.PROOF.SERVICE
